Citation Nr: 1748025	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-14 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether the reduction of the evaluation for bilateral hearing loss (BLHL) from 30 percent to 20 percent disabling, effective from July 1, 2011 to April 26, 2016, was proper.

2.  Entitlement to an increased evaluation for BLHL.


REPRESENTATION

Veteran represented by:	Sally Clymer, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The matter is now handled by the RO in Providence, Rhode Island.

The Veteran's requested hearing was conducted in May 2017 by the undersigned Veteran's Law Judge (VLJ).  A transcript is associated with the claims file.


FINDINGS OF FACT

1.  The medical evidence of record at the time of the reduction in rating failed to show an actual improvement in the Veteran's BLHL. 

2.  A totality of the evidence demonstrates that, at worst, for the period prior to April 26, 2016, the Veteran's bilateral hearing loss is productive of no more than Level VII right ear hearing acuity and Level VI left ear hearing acuity.

3.  A totality of the evidence demonstrates that, at worst, for the period following April 26, 2016, the Veteran's bilateral hearing loss is productive of no more than Level VIII right ear hearing acuity and Level VII left ear hearing acuity.



CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent rating for BLHL from July 1, 2011 to April 26, 2016, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3 3.105(e), 3.344, 4.85, Diagnostic Code (DC) 6100 (2016).

2.  The criteria for a rating in excess of 30 percent disabling prior to April 26, 2016 and in excess of 40 percent disabling thereafter for BLHL, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, DC 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Propriety of Reduced BLHL Disability Rating/Entitlement to Increased Rating

Service connection for BLHL has been in effect since March 2001 with an initial 20 percent rating.  In an October 2008 rating decision, BLHL was increased to 30 percent, effective September 16, 2008.  Following a June 2010 claim for an increased disability rating, the RO afforded the Veteran a VA examination in August 2010 which demonstrated an improvement in his hearing levels from the results taken during the prior VA examination in October 2008.  Due to the results of the August 2010 VA examination, in October 2010, the RO proposed to reduce the Veteran's BLHL rating from 30 percent to 20 percent disabling.  Following the proposal, the Veteran underwent a private VA examination in January 2011 and was afforded another VA examination in March 2011.  In a March 2011 rating decision, the RO reduced the BLHL rating from 30 to 20 percent, effective July 1, 2011.  The Veteran expressed his disagreement with the decision in a May 2011 notice of disagreement (NOD), contending that the reduction was in error.  The Veteran was most recently afforded a VA examination in May 2016 and in a July 2016 rating decision, he was awarded an increased evaluation of 40 percent disabling for BLHL, effective April 26, 2016, for which he has expressed satisfaction.  See May 2017 Board hearing transcript ("the Veteran indicated that the 40 percent that was assigned, effective in April 2016 was appropriate and he's satisfied with that rating, that level.")

Applicable Law

For disability ratings that have been in place less than five years, 38 C.F.R. § 3.344(c) contemplates that these disabilities have not become stabilized and are likely to improve.  Thus, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

At the time the RO reduced the rating for the Veteran's BLHL disability, effective July 1, 2011, his 30 percent rating had been continuously in effect since September 16, 2008, a period of less than five years.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b), regarding evidentiary requirements for disability rating in effect for a period of five years or more, are not applicable. 

Nonetheless, 38 C.F.R. §§ 4.2 and 4.10, taken together, mandate that in any rating reduction, irrespective of the time that the disability rating has been in effect, it must not only be determined that an improvement in a disability has actually occurred, "but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Faust v. West, 13 Vet. App. 342, 349 (2000) (citing Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993); cf. 38 C.F.R. § 4.10.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the reduction was warranted.  See Brown (Kevin), supra; Kitchens v. Brown, 7 Vet. App. 320 (1995).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2016).  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400 (o)(1) and (2).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2016). 

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Facts 

Prior to the initiation of the current claim, the Veteran was awarded a 30 percent evaluation for his BLHL based upon the results of an October 2008 VA examination.  The October 2008 VA examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
70
65
70
80
LEFT
25
70
70
65
75

The Veteran's October 2008 VA examination shows a right ear pure tone threshold average of 71.25 decibels with speech recognition of 96 percent and a left ear pure tone threshold average of 70 decibels with speech recognition of 92 percent.  These figures correspond to a numeric designation of "VI" for the right ear and "VI" for the left ear.  Table VIA in 38 C.F.R. § 4.85.  These combined numeric designations then result in a rating of 30 percent disabling under Table VII.  38 C.F.R. § 4.85, Table VII. 

Following the Veteran's claim for an increased rating, the August 2010 VA examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
65
65
75
85
LEFT
25
65
60
65
75

The Veteran's August 2010 VA examination shows a right ear pure tone threshold average of 72.5 decibels with speech recognition of 82 percent and a left ear pure tone threshold average of 66.25 decibels with speech recognition of 80 percent.  These figures correspond to a numeric designation of "IV" for the right ear and "IV" for the left ear.  Table VIA in 38 C.F.R. § 4.85.  These combined numeric designations then result in a rating of 20 percent disabling under Table VII.  38 C.F.R. § 4.85, Table VII. 

The Veteran underwent a private examination in January 2011 wherein the examiner noted that she "cannot ascertain true degree of hearing loss due to inconsistencies."  The examiner identified that the speech reception thresholds were in "poor agreement" with the decibel averages, noting that the audiogram demonstrated a "severe degree of SNHL."  The audiogram recorded during the private examination revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
85

95
LEFT
75
85
85

90

The March 2011 VA examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
65
65
70
80
LEFT
20
65
60
65
70

The Veteran's March 2011 VA examination shows a right ear pure tone threshold average of 70 decibels with speech recognition of 88 percent and a left ear pure tone threshold average of 65 decibels with speech recognition of 72 percent.  These figures correspond to a numeric designation of "VI" for the right ear and "V" for the left ear.  Table VIA in 38 C.F.R. § 4.85.  These combined numeric designations then result in a rating of 20 percent disabling under Table VII.  38 C.F.R. § 4.85, Table VII. 

In his statements and testimony, the Veteran has described progressively worsening hearing acuity over the years with symptoms including difficulty understanding people in groups, as reflected in the medical evidence of record which reflects ongoing and continuous audiological treatment for hearing impairment and hearing aid maintenance.  See i.e. February 2011 RO hearing transcript.  In the course of his regular VA hearing treatment, the Veteran underwent an audiology evaluation in November 2012:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
75
70
85
85
LEFT
30
65
65
70
80

The Veteran's November 2012 audiology evaluation shows a right ear pure tone threshold average of 79 decibels with speech recognition of 72 percent and a left ear pure tone threshold average of 70 decibels with speech recognition of 68 percent.  These figures would appear to correspond to a numeric designation of "VII" for the right ear and "VI" for the left ear.  Table VIA in 38 C.F.R. § 4.85.  These combined numeric designations then would result in a rating of 30 percent disabling under Table VII.  38 C.F.R. § 4.85, Table VII. 

The Veteran was most recently afforded a VA examination in May 2016 which revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
80
80
85
85
LEFT
30
75
70
75
80

The Veteran's May 2016 VA examination shows a right ear pure tone threshold average of 83 decibels with speech recognition of 60 percent and a left ear pure tone threshold average of 75 decibels with speech recognition of 64 percent.  These figures correspond to a numeric designation of "VIII" for the right ear and "VII" for the left ear.  Table VI in 38 C.F.R. § 4.85.  These combined numeric designations then result in a rating of 40 percent disabling under Table VII.  38 C.F.R. § 4.85, Table VII. 

Analysis of Propriety of Reduction

Based on the foregoing, the Board finds that the evidence did not show actual improvement in the Veteran's hearing ability under the ordinary conditions of life and work.  Significantly, the evidence indicates that BLHL continued to have significant effects on his life, and that he continued at a substantially similar level of severity from October 2008 through March 2011, with the only small variations as opposed to displaying a permanent improvement of hearing acuity.  For example, while there was a notional, technical decrease in the average decibel threshold from the October 2008 to the August 2010 VA examinations, the speech discrimination scores actually worsened.  Moreover, the Veteran has outlined legitimate concerns over the manner in which the August 2010 and March 2011 VA examinations were conducted, and the private January 2011 evaluation continued to characterize the Veteran's hearing loss as severe.  Notably, the Veteran's rating was increased to 40 percent in 2016, which bespeaks to a worsening, not improvement of the Veteran's BLHL.  In affording the Veteran the benefit of the doubt, the Board finds the evidence did not show actual improvement in the Veteran's hearing disability.  Significantly, the evidence indicates that the BLHL continued to have significant effects on his life, and that he continued at a substantially similar level of severity throughout the period of reduction.  Because improvement was not shown, the rating reduction was not proper; and the 30 percent rating is restored as though the reduction had not occurred.

Analysis of Entitlement to an Increased Rating

In light of the decision above, the Veteran's BLHL is currently assigned a 30 percent disability rating effective September 16, 2008, and 40 percent from April 26, 2016.  The Board finds that the most probative evidence of record demonstrates that these current assignments most appropriately reflect the severity of the Veteran's disability throughout the period on appeal, and thus entitlement to an increased evaluation is denied.

The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  38 C.F.R. § 3.159 (a)(2) (2015); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Nevertheless, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative opinion on a medical matter, especially the severity of his BLHL disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his hearing loss, including audiometric testing for pure tone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Prior to April 2016, there is no audiometric testing of record that would necessitate an evaluation in excess of 30 percent disabling for BLHL.  As discussed above, the VA and private medical examinations conducted throughout the period on appeal are markedly similar, displaying audiometric testing results and symptomatology close or consistent with a 30 percent evaluation via 38 C.F.R. §§ 4.85, 4.86 DC 6100.  The Board also considered the audiological VA treatment records throughout the period on appeal, and as noted above the Veteran's hearing acuity appears to have decreased over the period on appeal.  However, the record does not demonstrate, nor does the Veteran identify any audiological evidence prior to 2016 that reflects impairment in excess of the 30 percent schedular criteria currently assigned.

As noted above, the May 2016 VA audiological examination revealed the Veteran's BLHL is productive of Level VIII right ear hearing acuity and Level VII left ear hearing acuity.  This examination forms the basis of the Veteran's current 40 percent evaluation.  There is no audiometric testing of record at any point during the appeal period which would indicate that an evaluation in excess of 40 percent for BLHL was warranted.  Moreover, as noted above, the Veteran has testified as to his satisfaction with this current rating.  See May 2017 Board hearing transcript.  As such, a rating in excess of 30 percent from May 22, 2014 is not warranted. 38 C.F.R. §§ 4.85 , 4.86 DC 6100. 

Accordingly, the claim for a 30 percent evaluation for BLHL prior to April 26, 2016 and for 40 percent thereafter, is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  As noted above, ratings for hearing loss are determined by a mechanical application of the audiometric findings to the rating provisions and the Board is constrained by the applicable laws and regulations.  See Lendenmann, 3 Vet. App. at 349.


ORDER


The rating reduction for bilateral hearing loss from 30 percent to 20 percent disabling, from July 1, 2011 through April 26, 2016, was not proper; therefore, the 30 percent rating is restored, effective July 1, 2011.


Entitlement to an increased rating for bilateral hearing loss, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


